 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1905 
 
AN ACT 
To strengthen Iran sanctions laws for the purpose of compelling Iran to abandon its pursuit of nuclear weapons and other threatening activities, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Iran Threat Reduction and Syria Human Rights Act of 2012.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Expansion of multilateral sanctions regime with respect to Iran
Sec. 101. Sense of Congress on enforcement of multilateral sanctions regime and expansion and implementation of sanctions laws.
Sec. 102. Diplomatic efforts to expand multilateral sanctions regime.
TITLE II—Expansion of sanctions relating to the energy sector of Iran and proliferation of weapons of mass destruction by Iran
Subtitle A—Expansion of the Iran Sanctions Act of 1996
Sec. 201. Expansion of sanctions with respect to the energy sector of Iran.
Sec. 202. Imposition of sanctions with respect to transportation of crude oil from Iran and evasion of sanctions by shipping companies.
Sec. 203. Expansion of sanctions with respect to development by Iran of weapons of mass destruction.
Sec. 204. Expansion of sanctions available under the Iran Sanctions Act of 1996.
Sec. 205. Modification of waiver standard under the Iran Sanctions Act of 1996.
Sec. 206. Briefings on implementation of the Iran Sanctions Act of 1996.
Sec. 207. Expansion of definitions under the Iran Sanctions Act of 1996.
Sec. 208. Sense of Congress on energy sector of Iran.
Subtitle B—Additional measures relating to sanctions against Iran
Sec. 211. Imposition of sanctions with respect to the provision of vessels or shipping services to transport certain goods related to proliferation or terrorism activities to Iran.
Sec. 212. Imposition of sanctions with respect to provision of underwriting services or insurance or reinsurance for the National Iranian Oil Company or the National Iranian Tanker Company.
Sec. 213. Imposition of sanctions with respect to purchase, subscription to, or facilitation of the issuance of Iranian sovereign debt.
Sec. 214. Imposition of sanctions with respect to subsidiaries and agents of persons sanctioned by United Nations Security Council resolutions.
Sec. 215. Imposition of sanctions with respect to transactions with persons sanctioned for certain activities relating to terrorism or proliferation of weapons of mass destruction.
Sec. 216. Expansion of, and reports on, mandatory sanctions with respect to financial institutions that engage in certain activities relating to Iran.
Sec. 217. Continuation in effect of sanctions with respect to the Government of Iran, the Central Bank of Iran, and sanctions evaders.
Sec. 218. Liability of parent companies for violations of sanctions by foreign subsidiaries.
Sec. 219. Disclosures to the Securities and Exchange Commission relating to sanctionable activities.
Sec. 220. Reports on, and authorization of imposition of sanctions with respect to, the provision of specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutions.
Sec. 221. Identification of, and immigration restrictions on, senior officials of the Government of Iran and their family members.
Sec. 222. Sense of Congress and rule of construction relating to certain authorities of State and local governments.
Sec. 223. Government Accountability Office report on foreign entities that invest in the energy sector of Iran or export refined petroleum products to Iran.
Sec. 224. Reporting on the importation to and exportation from Iran of crude oil and refined petroleum products.
TITLE III—Sanctions with respect to Iran's Revolutionary Guard Corps
Subtitle A—Identification of, and sanctions with respect to, officials, agents, affiliates, and supporters of Iran's Revolutionary Guard Corps and other sanctioned persons
Sec. 301. Identification of, and imposition of sanctions with respect to, officials, agents, and affiliates of Iran's Revolutionary Guard Corps.
Sec. 302. Identification of, and imposition of sanctions with respect to, persons that support or conduct certain transactions with Iran's Revolutionary Guard Corps or other sanctioned persons.
Sec. 303. Identification of, and imposition of measures with respect to, foreign government agencies carrying out activities or transactions with certain Iran-affiliated persons.
Sec. 304. Rule of construction.
Subtitle B—Additional measures relating to Iran's Revolutionary Guard Corps
Sec. 311. Expansion of procurement prohibition to foreign persons that engage in certain transactions with Iran's Revolutionary Guard Corps.
Sec. 312. Determinations of whether the National Iranian Oil Company and the National Iranian Tanker Company are agents or affiliates of Iran’s Revolutionary Guard Corps.
TITLE IV—Measures relating to human rights abuses in Iran
Subtitle A—Expansion of sanctions relating to human rights abuses in Iran
Sec. 401. Imposition of sanctions on certain persons responsible for or complicit in human rights abuses committed against citizens of Iran or their family members after the June 12, 2009, elections in Iran.
Sec. 402. Imposition of sanctions with respect to the transfer of goods or technologies to Iran that are likely to be used to commit human rights abuses.
Sec. 403. Imposition of sanctions with respect to persons who engage in censorship or other related activities against citizens of Iran.
Subtitle B—Additional measures to promote human rights
Sec. 411. Codification of sanctions with respect to grave human rights abuses by the governments of Iran and Syria using information technology.
Sec. 412. Clarification of sensitive technologies for purposes of procurement ban under Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010.
Sec. 413. Expedited consideration of requests for authorization of certain human rights-, humanitarian-, and democracy-related activities with respect to Iran.
Sec. 414. Comprehensive strategy to promote Internet freedom and access to information in Iran.
Sec. 415. Statement of policy on political prisoners.
TITLE V—Miscellaneous
Sec. 501. Exclusion of citizens of Iran seeking education relating to the nuclear and energy sectors of Iran.
Sec. 502. Interests in certain financial assets of Iran.
Sec. 503. Technical correction to section 1245 of the National Defense Authorization Act for Fiscal Year 2012.
Sec. 504. Expansion of sanctions under section 1245 of the National Defense Authorization Act for Fiscal Year 2012.
Sec. 505. Reports on natural gas exports from Iran.
Sec. 506. Report on membership of Iran in international organizations.
Sec. 507. Sense of Congress on exportation of goods, services, and technologies for aircraft produced in the United States.
TITLE VI—General provisions
Sec. 601. Implementation; penalties.
Sec. 602. Applicability to certain intelligence activities.
Sec. 603. Applicability to certain natural gas projects.
Sec. 604. Rule of construction with respect to use of force against Iran and Syria.
Sec. 605. Termination.
TITLE VII—Sanctions with respect to human rights abuses in Syria
Sec. 701. Short title.
Sec. 702. Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed against citizens of Syria or their family members.
Sec. 703. Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are likely to be used to commit human rights abuses.
Sec. 704. Imposition of sanctions with respect to persons who engage in censorship or other forms of repression in Syria.
Sec. 705. Waiver.
Sec. 706. Termination.
2.DefinitionsExcept as otherwise specifically provided, in this Act:
(1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
(2)Financial transactionThe term financial transaction means any transfer of value involving a financial institution, including the transfer of forwards, futures, options, swaps, or precious metals, including gold, silver, platinum, and palladium.
(3)KnowinglyThe term knowingly has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
(4)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).
IExpansion of multilateral sanctions regime with respect to Iran
101.Sense of Congress on enforcement of multilateral sanctions regime and expansion and implementation of sanctions lawsIt is the sense of Congress that the goal of compelling Iran to abandon efforts to acquire a nuclear weapons capability and other threatening activities can be effectively achieved through a comprehensive policy that includes economic sanctions, diplomacy, and military planning, capabilities and options, and that this objective is consistent with the one stated by President Barack Obama in the 2012 State of the Union Address: Let there be no doubt: America is determined to prevent Iran from getting a nuclear weapon, and I will take no options off the table to achieve that goal. Among the economic measures to be taken are—
(1)prompt enforcement of the current multilateral sanctions regime with respect to Iran;
(2)full, timely, and vigorous implementation of all sanctions enacted into law, including sanctions imposed or expanded by this Act or amendments made by this Act, through—
(A)intensified monitoring by the President and the designees of the President, including the Secretary of the Treasury, the Secretary of State, and senior officials in the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)), as appropriate;
(B)more extensive use of extraordinary authorities provided for under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and other sanctions laws;
(C)reallocation of resources to provide the personnel necessary, within the Department of the Treasury, the Department of State, and the Department of Commerce, and, where appropriate, the intelligence community, to apply and enforce sanctions; and
(D)expanded cooperation with international sanctions enforcement efforts;
(3)urgent consideration of the expansion of existing sanctions with respect to such areas as—
(A)the provision of energy-related services to Iran;
(B)the provision of insurance and reinsurance services to Iran;
(C)the provision of shipping services to Iran; and
(D)those Iranian financial institutions not yet designated for the imposition of sanctions that may be acting as intermediaries for Iranian financial institutions that are designated for the imposition of sanctions; and
(4)a focus on countering Iran’s efforts to evade sanctions, including—
(A)the activities of telecommunications, Internet, and satellite service providers, in and outside of Iran, to ensure that such providers are not participating in or facilitating, directly or indirectly, the evasion of the sanctions regime with respect to Iran or violations of the human rights of the people of Iran;
(B)the activities of financial institutions or other businesses or government agencies, in or outside of Iran, not yet designated for the imposition of sanctions; and
(C)urgent and ongoing evaluation of Iran’s energy, national security, financial, and telecommunications sectors, to gauge the effects of, and possible defects in, particular sanctions, with prompt efforts to correct any gaps in the existing sanctions regime with respect to Iran.
102.Diplomatic efforts to expand multilateral sanctions regime
(a)Multilateral negotiationsCongress urges the President to intensify diplomatic efforts, both in appropriate international fora such as the United Nations and bilaterally with allies of the United States, for the purpose of—
(1)expanding the United Nations Security Council sanctions regime to include—
(A)a prohibition on the issuance of visas to any official of the Government of Iran who is involved in—
(i)human rights violations in or outside of Iran;
(ii)the development of a nuclear weapons program and a ballistic missile capability in Iran; or
(iii)support by the Government of Iran for terrorist organizations, including Hamas and Hezbollah; and
(B)a requirement that each member country of the United Nations—
(i)prohibit the Islamic Republic of Iran Shipping Lines from landing at seaports, and cargo flights of Iran Air from landing at airports, in that country because of the role of those organizations in proliferation and illegal arms sales; and
(ii)apply the prohibitions described in clause (i) to other Iranian entities designated for the imposition of sanctions on or after the date of the enactment of this Act;
(2)expanding the range of sanctions imposed with respect to Iran by allies of the United States;
(3)expanding efforts to limit the development of petroleum resources and the importation of refined petroleum products by Iran;
(4)developing additional initiatives to—
(A)increase the production of crude oil in countries other than Iran; and
(B)assist countries that purchase or otherwise obtain crude oil or petroleum products from Iran to eliminate their dependence on crude oil and petroleum products from Iran; and
(5)eliminating the revenue generated by the Government of Iran from the sale of petrochemical products produced in Iran to other countries.
(b)Reports to CongressNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on the extent to which diplomatic efforts described in subsection (a) have been successful that includes—
(1)an identification of the countries that have agreed to impose sanctions or take other measures to further the policy set forth in subsection (a);
(2)the extent of the implementation and enforcement of those sanctions or other measures by those countries;
(3)the criteria the President uses to determine whether a country has significantly reduced its crude oil purchases from Iran pursuant to section 1245(d)(4)(D) of the National Defense Authorization Act for Fiscal Year 2012, as amended by section 504, including considerations of reductions both in terms of volume and price;
(4)an identification of the countries that have not agreed to impose such sanctions or measures, including such countries granted exceptions for significant reductions in crude oil purchases pursuant to such section 1245(d)(4)(D);
(5)recommendations for additional measures that the United States could take to further diplomatic efforts described in subsection (a); and
(6)the disposition of any decision with respect to sanctions imposed with respect to Iran by the World Trade Organization or its predecessor organization.
IIExpansion of sanctions relating to the energy sector of Iran and proliferation of weapons of mass destruction by Iran
AExpansion of the Iran Sanctions Act of 1996
201.Expansion of sanctions with respect to the energy sector of IranSection 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
(1)in the subsection heading, by striking with respect to and all that follows through to Iran and inserting relating to the energy sector of Iran;
(2)in paragraph (1)(A)—
(A)by striking 3 or more and inserting 5 or more; and
(B)by striking the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and inserting the Iran Threat Reduction and Syria Human Rights Act of 2012;
(3)in paragraph (2)—
(A)in subparagraph (A)—
(i)by striking 3 or more and inserting 5 or more; and
(ii)by striking the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and inserting the Iran Threat Reduction and Syria Human Rights Act of 2012; and
(B)in subparagraph (B), by inserting before the period at the end the following: or directly associated infrastructure, including construction of port facilities, railways, and roads, the primary use of which is to support the delivery of refined petroleum products;
(4)in paragraph (3)—
(A)in subparagraph (A)—
(i)by striking 3 or more and inserting 5 or more; and
(ii)by striking the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and inserting the Iran Threat Reduction and Syria Human Rights Act of 2012; and
(B)in subparagraph (B)—
(i)in clause (ii), by striking ; or and inserting a semicolon;
(ii)in clause (iii), by striking the period at the end and inserting a semicolon; and
(iii)by adding at the end the following:

(iv)bartering or contracting by which goods are exchanged for goods, including the insurance or reinsurance of such exchanges; or
(v)purchasing, subscribing to, or facilitating the issuance of sovereign debt of the Government of Iran, including governmental bonds, issued on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012.; and
(5)by adding at the end the following:

(4)Joint ventures with Iran relating to developing petroleum resources
(A)In generalExcept as provided in subparagraph (B) or subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly participates, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, in a joint venture with respect to the development of petroleum resources outside of Iran if—
(i)the joint venture is established on or after January 1, 2002; and
(ii)
(I)the Government of Iran is a substantial partner or investor in the joint venture; or
(II)Iran could, through a direct operational role in the joint venture or by other means, receive technological knowledge or equipment not previously available to Iran that could directly and significantly contribute to the enhancement of Iran's ability to develop petroleum resources in Iran.
(B)ApplicabilitySubparagraph (A) shall not apply with respect to participation in a joint venture established on or after January 1, 2002, and before the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, if the person participating in the joint venture terminates that participation not later than the date that is 180 days after such date of enactment.
(5)Support for the development of petroleum resources and refined petroleum products in Iran
(A)In generalExcept as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, sells, leases, or provides to Iran goods, services, technology, or support described in subparagraph (B)—
(i)any of which has a fair market value of $1,000,000 or more; or
(ii)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
(B)Goods, services, technology, or support describedGoods, services, technology, or support described in this subparagraph are goods, services, technology, or support that could directly and significantly contribute to the maintenance or enhancement of Iran's—
(i)ability to develop petroleum resources located in Iran; or
(ii)domestic production of refined petroleum products, including any direct and significant assistance with respect to the construction, modernization, or repair of petroleum refineries or directly associated infrastructure, including construction of port facilities, railways, and roads, the primary use of which is to support the delivery of refined petroleum products.
(6)Development and purchase of petrochemical products from Iran
(A)In generalExcept as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, sells, leases, or provides to Iran goods, services, technology, or support described in subparagraph (B)—
(i)any of which has a fair market value of $250,000 or more; or
(ii)that, during a 12-month period, have an aggregate fair market value of $1,000,000 or more.
(B)Goods, services, technology, or support describedGoods, services, technology, or support described in this subparagraph are goods, services, technology, or support that could directly and significantly contribute to the maintenance or expansion of Iran's domestic production of petrochemical products.. 
202.Imposition of sanctions with respect to transportation of crude oil from Iran and evasion of sanctions by shipping companies
(a)In generalSection 5(a) of the Iran Sanctions Act of 1996, as amended by section 201, is further amended by adding at the end the following:

(7)Transportation of crude oil from Iran
(A)In generalExcept as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that—
(i)the person is a controlling beneficial owner of, or otherwise owns, operates, or controls, or insures, a vessel that, on or after the date that is 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, was used to transport crude oil from Iran to another country; and
(ii)
(I)in the case of a person that is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used; or
(II)in the case of a person that otherwise owns, operates, or controls, or insures, the vessel, the person knew or should have known the vessel was so used.
(B)Applicability of sanctions
(i)In generalExcept as provided in clause (ii), subparagraph (A) shall apply with respect to the transportation of crude oil from Iran only if a determination of the President under section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that there is a sufficient supply of petroleum and petroleum products produced in countries other than Iran to permit purchasers of petroleum and petroleum products from Iran to reduce significantly their purchases from Iran is in effect at the time of the transportation of the crude oil.
(ii)Exception for certain countriesSubparagraph (A) shall not apply with respect to the transportation of crude oil from Iran to a country to which the exception under paragraph (4)(D) of section 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) to the imposition of sanctions under paragraph (1) of that section applies at the time of the transportation of the crude oil.
(8)Concealing Iranian origin of crude oil and refined petroleum products
(A)In generalExcept as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person is a controlling beneficial owner, or otherwise owns, operates, or controls, a vessel that, on or after the date that is 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, is used, with actual knowledge in the case of a person that is a controlling beneficial owner or knowingly in the case of a person that otherwise owns, operates, or controls the vessel, in a manner that conceals the Iranian origin of crude oil or refined petroleum products transported on the vessel, including by—
(i)permitting the operator of the vessel to suspend the operation of the vessel's satellite tracking device; or
(ii)obscuring or concealing the ownership, operation, or control of the vessel by—
(I)the Government of Iran;
(II)the National Iranian Tanker Company or the Islamic Republic of Iran Shipping Lines; or
(III)any other entity determined by the President to be owned or controlled by the Government of Iran or an entity specified in subclause (II).
(B)Additional sanctionSubject to such regulations as the President may prescribe and in addition to the sanctions imposed under subparagraph (A), the President may prohibit a vessel owned, operated, or controlled by a person, including a controlling beneficial owner, with respect to which the President has imposed sanctions under that subparagraph and that was used for the activity for which the President imposed those sanctions from landing at a port in the United States for a period of not more than 2 years after the date on which the President imposed those sanctions.
(C)Vessels identified by the Office of Foreign Assets ControlFor purposes of subparagraph (A)(ii), a person shall be deemed to have actual knowledge that a vessel is owned, operated, or controlled by the Government of Iran or an entity specified in subclause (II) or (III) of subparagraph (A)(ii) if the International Maritime Organization vessel registration identification for the vessel is—
(i)included on a list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury for activities with respect to Iran; and
(ii)identified by the Office of Foreign Assets Control as a vessel in which the Government of Iran or any entity specified in subclause (II) or (III) of subparagraph (A)(ii) has an interest.
(D)Definition of Iranian originFor purposes of subparagraph (A), the term Iranian origin means—
(i)with respect to crude oil, that the crude oil was extracted in Iran; and
(ii)with respect to a refined petroleum product, that the refined petroleum product was produced or refined in Iran.
(9)Exception for provision of underwriting services and insurance and reinsuranceThe President may not impose sanctions under paragraph (7) or (8) with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not provide underwriting services or insurance or reinsurance for the transportation of crude oil or refined petroleum products from Iran in a manner for which sanctions may be imposed under either such paragraph..
(b)Regulations and guidelinesNot later than 90 days after the date of the enactment of this Act, the President shall prescribe such regulations or guidelines as are necessary to implement paragraphs (7), (8), and (9) of section 5(a) of the Iran Sanctions Act of 1996, as added by this section, including such regulations or guidelines as are necessary to implement subparagraph (B) of such paragraph (8).
203.Expansion of sanctions with respect to development by Iran of weapons of mass destruction
(a)In generalSection 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
(1)by redesignating paragraph (2) as paragraph (3); and
(2)by striking paragraph (1) and inserting the following:

(1)Exports, transfers, and transshipmentsExcept as provided in subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person—
(A)on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, exported or transferred, or permitted or otherwise facilitated the transshipment of, any goods, services, technology, or other items to any other person; and
(B)knew or should have known that—
(i)the export, transfer, or transshipment of the goods, services, technology, or other items would likely result in another person exporting, transferring, transshipping, or otherwise providing the goods, services, technology, or other items to Iran; and
(ii)the export, transfer, transshipment, or other provision of the goods, services, technology, or other items to Iran would contribute materially to the ability of Iran to—
(I)acquire or develop chemical, biological, or nuclear weapons or related technologies; or
(II)acquire or develop destabilizing numbers and types of advanced conventional weapons.
(2)Joint ventures relating to the mining, production, or transportation of uranium
(A)In generalExcept as provided in subparagraph (B) or subsection (f), the President shall impose 5 or more of the sanctions described in section 6(a) with respect to a person if the President determines that the person knowingly participated, on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, in a joint venture that involves any activity relating to the mining, production, or transportation of uranium—
(i)
(I)established on or after February 2, 2012; and
(II)with—
(aa)the Government of Iran;
(bb)an entity incorporated in Iran or subject to the jurisdiction of the Government of Iran; or
(cc)a person acting on behalf of or at the direction of, or owned or controlled by, the Government of Iran or an entity described in item (bb); or
(ii)
(I)established before February 2, 2012;
(II)with the Government of Iran, an entity described in item (bb) of clause (i)(II), or a person described in item (cc) of that clause; and
(III)through which—
(aa)uranium is transferred directly to Iran or indirectly to Iran through a third country;
(bb)the Government of Iran receives significant revenue; or
(cc)Iran could, through a direct operational role or by other means, receive technological knowledge or equipment not previously available to Iran that could contribute materially to the ability of Iran to develop nuclear weapons or related technologies.
(B)Applicability of sanctionsSubparagraph (A) shall not apply with respect to participation in a joint venture established before the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 if the person participating in the joint venture terminates that participation not later than the date that is 180 days after such date of enactment..
(b)Conforming amendmentsThe Iran Sanctions Act of 1996, as amended by this section and sections 201 and 202, is further amended—
(1)in section 5—
(A)in paragraph (3) of subsection (b), as redesignated by subsection (a)(1) of this section—
(i)by striking paragraph (1) each place it appears and inserting paragraph (1) or (2); and
(ii)in subparagraph (F)—
(I)by striking that paragraph and inserting paragraph (1) or (2), as the case may be; and
(II)by striking the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and inserting the Iran Threat Reduction and Syria Human Rights Act of 2012;
(B)in subsection (c)—
(i)in the matter preceding paragraph (1), by striking subsections (a) and (b)(1) and inserting subsection (a) and paragraphs (1) and (2) of subsection (b); and
(ii)in paragraph (1), by striking subsection (a) or (b)(1) and inserting subsection (a) or paragraph (1) or (2) of subsection (b); and
(C)in subsection (f)—
(i)in the matter preceding paragraph (1), by striking subsection (a) or (b)(1) and inserting subsection (a) or paragraph (1) or (2) of subsection (b); and
(ii)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively; and
(2)in section 9, by striking section 5(a) or 5(b)(1) each place it appears and inserting subsection (a) or paragraph (1) or (2) of subsection (b) of section 5.
204.Expansion of sanctions available under the Iran Sanctions Act of 1996
(a)In generalSection 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
(1)by redesignating paragraph (9) as paragraph (12); and
(2)by inserting after paragraph (8) the following:

(9)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of a sanctioned person.
(10)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.
(11)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of any sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection..
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to activities described in subsections (a) and (b) of section 5 of the Iran Sanctions Act of 1996, as amended by this title, commenced on or after such date of enactment.
205.Modification of waiver standard under the Iran Sanctions Act of 1996Section 9(c) of the Iran Sanctions Act of 1996, as amended by section 203, is further amended by striking paragraph (1) and inserting the following:

(1)Authority
(A)Sanctions relating to the energy sector of IranThe President may waive, on a case-by-case basis and for a period of not more than one year, the requirement in section 5(a) to impose a sanction or sanctions on a person described in section 5(c), and may waive the continued imposition of a sanction or sanctions under subsection (b) of this section, 30 days or more after the President determines and so reports to the appropriate congressional committees that it is essential to the national security interests of the United States to exercise such waiver authority.
(B)Sanctions relating to development of weapons of mass destruction or other military capabilitiesThe President may waive, on a case-by-case basis and for a period of not more than one year, the requirement in paragraph (1) or (2) of section 5(b) to impose a sanction or sanctions on a person described in section 5(c), and may waive the continued imposition of a sanction or sanctions under subsection (b) of this section, 30 days or more after the President determines and so reports to the appropriate congressional committees that it is vital to the national security interests of the United States to exercise such waiver authority.
(C)Renewal of waiversThe President may renew, on a case-by-case basis, a waiver with respect to a person under subparagraph (A) or (B) for additional one-year periods if, not later than 30 days before the waiver expires, the President makes the determination and submits to the appropriate congressional committees the report described in subparagraph (A) or (B), as applicable..
206.Briefings on implementation of the Iran Sanctions Act of 1996Section 4 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by adding at the end the following:

(f)Briefings on implementationNot later than 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, and every 120 days thereafter, the President, acting through the Secretary of State, shall provide to the appropriate congressional committees a comprehensive briefing on efforts to implement this Act..
207.Expansion of definitions under the Iran Sanctions Act of 1996
(a)In generalSection 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
(1)by redesignating paragraphs (17) and (18) as paragraphs (20) and (21), respectively;
(2)by redesignating paragraphs (15) and (16) as paragraphs (17) and (18), respectively;
(3)by redesignating paragraphs (4) through (14) as paragraphs (5) through (15), respectively;
(4)by inserting after paragraph (3) the following:

(4)Credible informationThe term credible information, with respect to a person—
(A)includes—
(i)a public announcement by the person that the person has engaged in an activity described in subsection (a) or (b) of section 5; and
(ii)information set forth in a report to stockholders of the person indicating that the person has engaged in such an activity; and
(B)may include, in the discretion of the President—
(i)an announcement by the Government of Iran that the person has engaged in such an activity; or
(ii)information indicating that the person has engaged in such an activity that is set forth in—
(I)a report of the Government Accountability Office, the Energy Information Administration, or the Congressional Research Service; or
(II)a report or publication of a similarly reputable governmental organization or trade or industry organization.; 
(5)by inserting after paragraph (15), as redesignated by paragraph (3), the following:

(16)Petrochemical productThe term petrochemical product includes any aromatic, olefin, or synthesis gas, and any derivative of such a gas, including ethylene, propylene, butadiene, benzene, toluene, xylene, ammonia, methanol, and urea.; and
(6)by inserting after paragraph (18), as redesignated by paragraph (2), the following:

(19)ServicesThe term services includes software, hardware, financial, professional consulting, engineering, and specialized energy information services, energy-related technical assistance, and maintenance and repairs..
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to activities described in subsections (a) and (b) of section 5 of the Iran Sanctions Act of 1996, as amended by this title, commenced on or after such date of enactment.
208.Sense of Congress on energy sector of IranIt is the sense of Congress that—
(1)the energy sector of Iran remains a zone of proliferation concern since the Government of Iran continues to divert substantial revenues derived from sales of petroleum resources to finance its illicit nuclear and missile activities; and
(2)the President should apply the full range of sanctions under the Iran Sanctions Act of 1996, as amended by this Act, to address the threat posed by the Government of Iran.
BAdditional measures relating to sanctions against Iran
211.Imposition of sanctions with respect to the provision of vessels or shipping services to transport certain goods related to proliferation or terrorism activities to Iran
(a)In generalExcept as provided in subsection (c), if the President determines that a person, on or after the date of the enactment of this Act, knowingly sells, leases, or provides a vessel or provides insurance or reinsurance or any other shipping service for the transportation to or from Iran of goods that could materially contribute to the activities of the Government of Iran with respect to the proliferation of weapons of mass destruction or support for acts of international terrorism, the President shall, pursuant to Executive Order No. 13382 (70 Fed. Reg. 38567; relating to blocking of property of weapons of mass destruction proliferators and their supporters) or Executive Order No. 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the persons specified in subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(b)Persons specifiedThe persons specified in this subsection are—
(1)the person that sold, leased, or provided a vessel or provided insurance or reinsurance or another shipping service described in subsection (a); and
(2)any person that—
(A)is a successor entity to the person referred to in paragraph (1);
(B)owns or controls the person referred to in paragraph (1), if the person that owns or controls the person referred to in paragraph (1) had actual knowledge or should have known that the person referred to in paragraph (1) sold, leased, or provided the vessel or provided the insurance or reinsurance or other shipping service; or
(C)is owned or controlled by, or under common ownership or control with, the person referred to in paragraph (1), if the person owned or controlled by, or under common ownership or control with (as the case may be), the person referred to in paragraph (1) knowingly engaged in the sale, lease, or provision of the vessel or the provision of the insurance or reinsurance or other shipping service.
(c)WaiverThe President may waive the requirement to impose sanctions with respect to a person under subsection (a) on or after the date that is 30 days after the President—
(1)determines that such a waiver is vital to the national security interests of the United States; and
(2)submits to the appropriate congressional committees a report that contains the reasons for that determination.
(d)Report required
(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report identifying operators of vessels and other persons that conduct or facilitate significant financial transactions with persons that manage ports in Iran that have been designated for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
(2)Form of reportA report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(e)Rule of constructionNothing in this section shall be construed to limit the authority of the President to designate persons for the imposition of sanctions pursuant to Executive Order No. 13382 (70 Fed. Reg. 38567; relating to the blocking of property of weapons of mass destruction proliferators and their supporters) or Executive Order No. 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
212.Imposition of sanctions with respect to provision of underwriting services or insurance or reinsurance for the National Iranian Oil Company or the National Iranian Tanker Company
(a)In generalExcept as provided in subsection (b), not later than 60 days after the date of the enactment of this Act, the President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996, as amended by section 204, with respect to a person if the President determines that the person knowingly, on or after such date of enactment, provides underwriting services or insurance or reinsurance for the National Iranian Oil Company, the National Iranian Tanker Company, or a successor entity to either such company.
(b)Exceptions
(1)Underwriters and insurance providers exercising due diligenceThe President is authorized not to impose sanctions under subsection (a) with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not provide underwriting services or insurance or reinsurance for the National Iranian Oil Company, the National Iranian Tanker Company, or a successor entity to either such company.
(2)Food; medicine; humanitarian assistanceThe President may not impose sanctions under subsection (a) for the provision of underwriting services or insurance or reinsurance for any activity relating solely to—
(A)the provision of agricultural commodities, food, medicine, or medical devices to Iran; or
(B)the provision of humanitarian assistance to the people of Iran.
(3)Termination periodThe President is authorized not to impose sanctions under subsection (a) with respect to a person if the President receives reliable assurances that the person will terminate the provision of underwriting services or insurance or reinsurance for the National Iranian Oil Company, the National Iranian Tanker Company, and any successor entity to either such company, not later than the date that is 120 days after the date of the enactment of this Act.
(c)DefinitionsIn this section:
(1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
(2)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
(3)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
(d)Application of provisions of Iran Sanctions Act of 1996The following provisions of the Iran Sanctions Act of 1996, as amended by this Act, apply with respect to the imposition of sanctions under subsection (a) to the same extent that such provisions apply with respect to the imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996:
(1)Subsection (c) of section 4.
(2)Subsections (c), (d), and (f) of section 5.
(3)Section 8.
(4)Section 9.
(5)Section 11.
(6)Section 12.
(7)Subsection (b) of section 13.
(8)Section 14.
(e)Rule of construction and implementationNothing in this section shall be construed to limit the authority of the President to impose sanctions pursuant to the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), or any other provision of this Act.
213.Imposition of sanctions with respect to purchase, subscription to, or facilitation of the issuance of Iranian sovereign debt
(a)In generalThe President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996, as amended by section 204, with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, purchases, subscribes to, or facilitates the issuance of—
(1)sovereign debt of the Government of Iran issued on or after such date of enactment, including governmental bonds; or
(2)debt of any entity owned or controlled by the Government of Iran issued on or after such date of enactment, including bonds.
(b)Application of provisions of Iran Sanctions Act of 1996The following provisions of the Iran Sanctions Act of 1996, as amended by this Act, apply with respect to the imposition of sanctions under subsection (a) to the same extent that such provisions apply with respect to the imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996:
(1)Subsection (c) of section 4.
(2)Subsections (c), (d), and (f) of section 5.
(3)Section 8.
(4)Section 9.
(5)Section 11.
(6)Section 12.
(7)Subsection (b) of section 13.
(8)Section 14.
214.Imposition of sanctions with respect to subsidiaries and agents of persons sanctioned by United Nations Security Council resolutions
(a)In generalSection 104(c)(2)(B) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(B)) is amended—
(1)by striking of a person subject and inserting the following:
of—
(i)a person subject;
(2)in clause (i), as designated by paragraph (1), by striking the semicolon and inserting ; or; and
(3)by adding at the end the following:

(ii)a person acting on behalf of or at the direction of, or owned or controlled by, a person described in clause (i);.
(b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall make such revisions to the regulations prescribed under section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) as are necessary to carry out the amendments made by subsection (a).
215.Imposition of sanctions with respect to transactions with persons sanctioned for certain activities relating to terrorism or proliferation of weapons of mass destruction
(a)In generalSection 104(c)(2)(E)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(E)(ii)) is amended in the matter preceding subclause (I) by striking financial institution and inserting person.
(b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall make such revisions to the regulations prescribed under section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) as are necessary to carry out the amendment made by subsection (a).
216.Expansion of, and reports on, mandatory sanctions with respect to financial institutions that engage in certain activities relating to Iran
(a)In generalThe Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended by inserting after section 104 the following:

104A.Expansion of, and reports on, mandatory sanctions with respect to financial institutions that engage in certain activities
(a)In generalNot later than 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, the Secretary of the Treasury shall revise the regulations prescribed under section 104(c)(1) to apply to a foreign financial institution described in subsection (b) to the same extent and in the same manner as those regulations apply to a foreign financial institution that the Secretary of the Treasury finds knowingly engages in an activity described in section 104(c)(2).
(b)Foreign financial institutions describedA foreign financial institution described in this subsection is a foreign financial institution, including an Iranian financial institution, that the Secretary of the Treasury finds—
(1)knowingly facilitates, or participates or assists in, an activity described in section 104(c)(2), including by acting on behalf of, at the direction of, or as an intermediary for, or otherwise assisting, another person with respect to the activity;
(2)attempts or conspires to facilitate or participate in such an activity; or
(3)is owned or controlled by a foreign financial institution that the Secretary finds knowingly engages in such an activity.
(c)Reports required
(1)In generalNot later than 180 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, and every 180 days thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that contains a detailed description of—
(A)the effect of the regulations prescribed under section 104(c)(1) on the financial system and economy of Iran and capital flows to and from Iran; and
(B)the ways in which funds move into and out of financial institutions described in section 104(c)(2)(E)(ii), with specific attention to the use of other Iranian financial institutions and other foreign financial institutions to receive and transfer funds for financial institutions described in that section.
(2)Form of reportEach report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(d)DefinitionsIn this section:
(1)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (K), (M), (N), (R), or (Y) of section 5312(a)(2) of title 31, United States Code.
(2)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i).
(3)Iranian financial institutionThe term Iranian financial institution means—
(A)a financial institution organized under the laws of Iran or any jurisdiction within Iran, including a foreign branch of such an institution;
(B)a financial institution located in Iran;
(C)a financial institution, wherever located, owned or controlled by the Government of Iran; and
(D)a financial institution, wherever located, owned or controlled by a financial institution described in subparagraph (A), (B), or (C)..
(b)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 104 the following:


Sec. 104A. Expansion of, and reports on, mandatory sanctions with respect to financial institutions that engage in certain activities..
217.Continuation in effect of sanctions with respect to the Government of Iran, the Central Bank of Iran, and sanctions evaders
(a)Sanctions relating to blocking of property of the Government of Iran and Iranian financial institutionsUnited States sanctions with respect to Iran provided for in Executive Order No. 13599 (77 Fed. Reg. 6659), as in effect on the day before the date of the enactment of this Act, shall remain in effect until the date that is 90 days after the date on which the President submits to the appropriate congressional committees the certification described in subsection (d).
(b)Sanctions relating to foreign sanctions evadersUnited States sanctions with respect to Iran provided for in Executive Order No. 13608 (77 Fed. Reg. 26409), as in effect on the day before the date of the enactment of this Act, shall remain in effect until the date that is 30 days after the date on which the President submits to the appropriate congressional committees the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
(c)Continuation of sanctions with respect to the Central Bank of IranIn addition to the sanctions referred to in subsection (a), the President shall continue to apply to the Central Bank of Iran sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), including blocking of property and restrictions or prohibitions on financial transactions and the exportation of property, until the date that is 90 days after the date on which the President submits to Congress the certification described in subsection (d).
(d)Certification described
(1)In generalThe certification described in this subsection is the certification of the President to Congress that the Central Bank of Iran is not—
(A)providing financial services in support of, or otherwise facilitating, the ability of Iran to—
(i)acquire or develop chemical, biological, or nuclear weapons, or related technologies;
(ii)construct, equip, operate, or maintain nuclear facilities that could aid Iran’s effort to acquire a nuclear capability; or
(iii)acquire or develop ballistic missiles, cruise missiles, or destabilizing types and amounts of conventional weapons; or
(B)facilitating transactions or providing financial services for—
(i)Iran's Revolutionary Guard Corps; or
(ii)financial institutions the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection with—
(I)Iran's proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; or
(II)Iran's support for international terrorism.
(2)Submission to Congress
(A)In generalThe President shall submit the certification described in paragraph (1) to the appropriate congressional committees in writing and shall include a justification for the certification.
(B)Form of certificationThe certification described in paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(e)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.).
218.Liability of parent companies for violations of sanctions by foreign subsidiaries
(a)DefinitionsIn this section:
(1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, or other organization.
(2)Own or controlThe term own or control means, with respect to an entity—
(A)to hold more than 50 percent of the equity interest by vote or value in the entity;
(B)to hold a majority of seats on the board of directors of the entity; or
(C)to otherwise control the actions, policies, or personnel decisions of the entity.
(b)ProhibitionNot later than 60 days after the date of the enactment of this Act, the President shall prohibit an entity owned or controlled by a United States person and established or maintained outside the United States from knowingly engaging in any transaction directly or indirectly with the Government of Iran or any person subject to the jurisdiction of the Government of Iran that would be prohibited by an order or regulation issued pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) if the transaction were engaged in by a United States person or in the United States.
(c)Civil penaltyThe civil penalties provided for in section 206(b) of the International Emergency Economic Powers Act (50 U.S.C. 1705(b)) shall apply to a United States person to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act if an entity owned or controlled by the United States person and established or maintained outside the United States violates, attempts to violate, conspires to violate, or causes a violation of any order or regulation issued to implement subsection (b).
(d)ApplicabilitySubsection (c) shall not apply with respect to a transaction described in subsection (b) by an entity owned or controlled by a United States person and established or maintained outside the United States if the United States person divests or terminates its business with the entity not later than the date that is 180 days after the date of the enactment of this Act.
219.Disclosures to the Securities and Exchange Commission relating to sanctionable activities
(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:

(r)Disclosure of certain activities relating to Iran
(1)In generalEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report the information required by paragraph (2) if, during the period covered by the report, the issuer or any affiliate of the issuer—
(A)knowingly engaged in an activity described in subsection (a) or (b) of section 5 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
(B)knowingly engaged in an activity described in subsection (c)(2) of section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) or a transaction described in subsection (d)(1) of that section;
(C)knowingly engaged in an activity described in section 105A(b)(2) of that Act; or
(D)knowingly conducted any transaction or dealing with—
(i)any person the property and interests in property of which are blocked pursuant to Executive Order No. 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
(ii)any person the property and interests in property of which are blocked pursuant to Executive Order No. 13382 (70 Fed. Reg. 38567; relating to blocking of property of weapons of mass destruction proliferators and their supporters); or
(iii)any person or entity identified under section 560.304 of title 31, Code of Federal Regulations (relating to the definition of the Government of Iran) without the specific authorization of a Federal department or agency.
(2)Information requiredIf an issuer or an affiliate of the issuer has engaged in any activity described in paragraph (1), the issuer shall disclose a detailed description of each such activity, including—
(A)the nature and extent of the activity;
(B)the gross revenues and net profits, if any, attributable to the activity; and
(C)whether the issuer or the affiliate of the issuer (as the case may be) intends to continue the activity.
(3)Notice of disclosuresIf an issuer reports under paragraph (1) that the issuer or an affiliate of the issuer has knowingly engaged in any activity described in that paragraph, the issuer shall separately file with the Commission, concurrently with the annual or quarterly report under subsection (a), a notice that the disclosure of that activity has been included in that annual or quarterly report that identifies the issuer and contains the information required by paragraph (2).
(4)Public disclosure of informationUpon receiving a notice under paragraph (3) that an annual or quarterly report includes a disclosure of an activity described in paragraph (1), the Commission shall promptly—
(A)transmit the report to—
(i)the President;
(ii)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
(iii)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
(B)make the information provided in the disclosure and the notice available to the public by posting the information on the Internet website of the Commission.
(5)InvestigationsUpon receiving a report under paragraph (4) that includes a disclosure of an activity described in paragraph (1) (other than an activity described in subparagraph (D)(iii) of that paragraph), the President shall—
(A)initiate an investigation into the possible imposition of sanctions under the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), section 104 or 105A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, an Executive order specified in clause (i) or (ii) of paragraph (1)(D), or any other provision of law relating to the imposition of sanctions with respect to Iran, as applicable; and
(B)not later than 180 days after initiating such an investigation, make a determination with respect to whether sanctions should be imposed with respect to the issuer or the affiliate of the issuer (as the case may be).
(6)SunsetThe provisions of this subsection shall terminate on the date that is 30 days after the date on which the President makes the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a))..
(b)Effective dateThe amendment made by subsection (a) shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.
220.Reports on, and authorization of imposition of sanctions with respect to, the provision of specialized financial messaging services to the Central Bank of Iran and other sanctioned Iranian financial institutions
(a)Sense of CongressIt is the sense of Congress that—
(1)providers of specialized financial messaging services are a critical link to the international financial system;
(2)the European Union is to be commended for strengthening the multilateral sanctions regime against Iran by deciding that specialized financial messaging services may not be provided to the Central Bank of Iran and other sanctioned Iranian financial institutions by persons subject to the jurisdiction of the European Union; and
(3)the loss of access by sanctioned Iranian financial institutions to specialized financial messaging services must be maintained.
(b)Reports required
(1)In generalNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that contains—
(A)a list of all persons that the Secretary has identified that directly provide specialized financial messaging services to, or enable or facilitate direct or indirect access to such messaging services for, the Central Bank of Iran or a financial institution described in section 104(c)(2)(E)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(E)(ii)); and
(B)a detailed assessment of the status of efforts by the Secretary to end the direct provision of such messaging services to, and the enabling or facilitation of direct or indirect access to such messaging services for, the Central Bank of Iran or a financial institution described in that section.
(2)Enabling or facilitation of access to specialized financial messaging services through intermediary financial institutionsFor purposes of paragraph (1) and subsection (c), enabling or facilitating direct or indirect access to specialized financial messaging services for the Central Bank of Iran or a financial institution described in section 104(c)(2)(E)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(E)(ii)) includes doing so by serving as an intermediary financial institution with access to such messaging services.
(3)Form of reportA report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(c)Authorization of imposition of sanctions
(1)In generalExcept as provided in paragraph (2), if, on or after the date that is 90 days after the date of the enactment of this Act, a person continues to knowingly and directly provide specialized financial messaging services to, or knowingly enable or facilitate direct or indirect access to such messaging services for, the Central Bank of Iran or a financial institution described in paragraph (2)(E)(ii) of section 104(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)), the President may impose sanctions pursuant to that section or the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to the person.
(2)ExceptionThe President may not impose sanctions pursuant to paragraph (1) with respect to a person for directly providing specialized financial messaging services to, or enabling or facilitating direct or indirect access to such messaging services for, the Central Bank of Iran or a financial institution described in section 104(c)(2)(E)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(E)(ii)) if—
(A)the person is subject to a sanctions regime under its governing foreign law that requires it to eliminate the knowing provision of such messaging services to, and the knowing enabling and facilitation of direct or indirect access to such messaging services for—
(i)the Central Bank of Iran; and
(ii)a group of Iranian financial institutions identified under such governing foreign law for purposes of that sanctions regime if the President determines that—
(I)the group is substantially similar to the group of financial institutions described in section 104(c)(2)(E)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(E)(ii)); and
(II)the differences between those groups of financial institutions do not adversely affect the national interest of the United States; and
(B)the person has, pursuant to that sanctions regime, terminated the knowing provision of such messaging services to, and the knowing enabling and facilitation of direct or indirect access to such messaging services for, the Central Bank of Iran and each Iranian financial institution identified under such governing foreign law for purposes of that sanctions regime.
(d)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.).
221.Identification of, and immigration restrictions on, senior officials of the Government of Iran and their family members
(a)IdentificationNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall publish a list of each individual the President determines is—
(1)a senior official of the Government of Iran described in subsection (b) that is involved in Iran's—
(A)illicit nuclear activities or proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction;
(B)support for international terrorism; or
(C)commission of serious human rights abuses against citizens of Iran or their family members; or
(2)a family member of such an official.
(b)Senior officials of the Government of Iran describedA senior official of the Government of Iran described in this subsection is any senior official of that Government, including—
(1)the Supreme Leader of Iran;
(2)the President of Iran;
(3)a member of the Cabinet of the Government of Iran;
(4)a member of the Assembly of Experts;
(5)a senior member of the Intelligence Ministry of Iran; or
(6)a senior member of Iran's Revolutionary Guard Corps, including a senior member of a paramilitary organization such as Ansar-e-Hezbollah or Basij-e Motaz’afin.
(c)Exclusion from United StatesExcept as provided in subsection (d), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who is on the list required by subsection (a).
(d)Exception To comply with United Nations Headquarters AgreementSubsection (c) shall not apply to an individual if admitting the individual to the United States is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, and other applicable international obligations.
(e)WaiverThe President may waive the application of subsection (a) or (c) with respect to an individual if the President—
(1)determines that such a waiver is essential to the national interests of the United States; and
(2)not less than 7 days before the waiver takes effect, notifies Congress of the waiver and the reason for the waiver.
222.Sense of Congress and rule of construction relating to certain authorities of State and local governments
(a)Sense of CongressIt is the sense of Congress that the United States should support actions by States or local governments that are within their authority, including determining how investment assets are valued for purposes of safety and soundness of financial institutions and insurers, that are consistent with and in furtherance of the purposes of this Act and other Acts that are amended by this Act.
(b)Rule of constructionSection 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended by adding at the end the following:

(j)Rule of constructionNothing in this Act or any other provision of law authorizing sanctions with respect to Iran shall be construed to abridge the authority of a State to issue and enforce rules governing the safety, soundness, and solvency of a financial institution subject to its jurisdiction or the business of insurance pursuant to the Act of March 9, 1945 (15 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act)..
223.Government Accountability Office report on foreign entities that invest in the energy sector of Iran or export refined petroleum products to Iran
(a)Initial report
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report—
(A)listing all foreign investors in the energy sector of Iran during the period specified in paragraph (2), including—
(i)entities that exported gasoline and other refined petroleum products to Iran;
(ii)entities involved in providing refined petroleum products to Iran, including—
(I)entities that provided ships to transport refined petroleum products to Iran; and
(II)entities that provided insurance or reinsurance for shipments of refined petroleum products to Iran; and
(iii)entities involved in commercial transactions of any kind, including joint ventures anywhere in the world, with Iranian energy companies; and
(B)identifying the countries in which gasoline and other refined petroleum products exported to Iran during the period specified in paragraph (2) were produced or refined.
(2)Period specifiedThe period specified in this paragraph is the period beginning on January 1, 2009, and ending on the date that is 150 days after the date of the enactment of this Act.
(b)Updated reportNot later than one year after submitting the report required by subsection (a), the Comptroller General of the United States shall submit to the appropriate congressional committees a report containing the matters required in the report under subsection (a)(1) for the one-year period beginning on the date that is 30 days before the date on which the preceding report was required to be submitted by this section.
224.Reporting on the importation to and exportation from Iran of crude oil and refined petroleum productsSection 110(b) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8518(b)) is amended by striking a report containing the matters and all that follows through the period at the end and inserting the following: “a report, covering the 180-day period beginning on the date that is 30 days before the date on which the preceding report was required to be submitted by this section, that—

(1)contains the matters required in the report under subsection (a)(1); and
(2)identifies—
(A)the volume of crude oil and refined petroleum products imported to and exported from Iran (including through swaps and similar arrangements);
(B)the persons selling and transporting crude oil and refined petroleum products described in subparagraph (A), the countries with primary jurisdiction over those persons, and the countries in which those products were refined;
(C)the sources of financing for imports to Iran of crude oil and refined petroleum products described in subparagraph (A); and
(D)the involvement of foreign persons in efforts to assist Iran in—
(i)developing upstream oil and gas production capacity;
(ii)importing advanced technology to upgrade existing Iranian refineries;
(iii)converting existing chemical plants to petroleum refineries; or
(iv)maintaining, upgrading, or expanding existing refineries or constructing new refineries..
IIISanctions with respect to Iran's Revolutionary Guard Corps
AIdentification of, and sanctions with respect to, officials, agents, affiliates, and supporters of Iran's Revolutionary Guard Corps and other sanctioned persons
301.Identification of, and imposition of sanctions with respect to, officials, agents, and affiliates of Iran's Revolutionary Guard Corps
(a)In generalNot later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall—
(1)identify foreign persons that are officials, agents, or affiliates of Iran's Revolutionary Guard Corps; and
(2)for each foreign person identified under paragraph (1) that is not already designated for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)—
(A)designate that foreign person for the imposition of sanctions pursuant to that Act; and
(B)block and prohibit all transactions in all property and interests in property of that foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(b)Priority for investigationIn identifying foreign persons pursuant to subsection (a)(1) as officials, agents, or affiliates of Iran's Revolutionary Guard Corps, the President shall give priority to investigating—
(1)foreign persons or entities identified under section 560.304 of title 31, Code of Federal Regulations (relating to the definition of the Government of Iran); and
(2)foreign persons for which there is a reasonable basis to find that the person has conducted or attempted to conduct one or more sensitive transactions or activities described in subsection (c).
(c)Sensitive transactions and activities describedA sensitive transaction or activity described in this subsection is—
(1)a financial transaction or series of transactions valued at more than $1,000,000 in the aggregate in any 12-month period involving a non-Iranian financial institution;
(2)a transaction to facilitate the manufacture, importation, exportation, or transfer of items needed for the development by Iran of nuclear, chemical, biological, or advanced conventional weapons, including ballistic missiles;
(3)a transaction relating to the manufacture, procurement, or sale of goods, services, and technology relating to Iran's energy sector, including a transaction relating to the development of the energy resources of Iran, the exportation of petroleum products from Iran, the importation of refined petroleum to Iran, or the development of refining capacity available to Iran;
(4)a transaction relating to the manufacture, procurement, or sale of goods, services, and technology relating to Iran's petrochemical sector; or
(5)a transaction relating to the procurement of sensitive technologies (as defined in section 106(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8515(c))).
(d)Exclusion from United States
(1)In generalSubject to paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who, on or after the date of the enactment of this Act, is a foreign person designated pursuant to subsection (a) for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
(2)Regulatory exceptions to comply with international obligationsThe requirement to deny visas to and exclude aliens from the United States pursuant to paragraph (1) shall be subject to such regulations as the President may prescribe, including regulatory exceptions to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, and other applicable international obligations.
(e)Waiver of imposition of sanctions
(1)In generalThe President may waive the application of subsection (a) or (d) with respect to a foreign person if the President—
(A)determines that it is vital to the national security interests of the United States to do so; and
(B)submits to the appropriate congressional committees a report that—
(i)identifies the foreign person with respect to which the waiver applies; and
(ii)sets forth the reasons for the determination.
(2)Form of reportA report submitted under paragraph (1)(B) shall be submitted in unclassified form but may contain a classified annex.
(f)Rule of constructionNothing in this section shall be construed to remove any sanction of the United States in force with respect to Iran's Revolutionary Guard Corps as of the date of the enactment of this Act.
302.Identification of, and imposition of sanctions with respect to, persons that support or conduct certain transactions with Iran's Revolutionary Guard Corps or other sanctioned persons
(a)Identification
(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report identifying foreign persons that the President determines, on or after the date of the enactment of this Act, knowingly—
(A)materially assist, sponsor, or provide financial, material, or technological support for, or goods or services in support of, Iran’s Revolutionary Guard Corps or any of its officials, agents, or affiliates the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
(B)engage in a significant transaction or transactions with Iran’s Revolutionary Guard Corps or any of its officials, agents, or affiliates—
(i)the property and interests in property of which are blocked pursuant to that Act; or
(ii)that are identified under section 301(a)(1) or pursuant to paragraph (4)(A) of section 104(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by section 312; or
(C)engage in a significant transaction or transactions with—
(i)a person subject to financial sanctions pursuant to United Nations Security Council Resolution 1737 (2006), 1747 (2007), 1803 (2008), or 1929 (2010), or any other resolution that is adopted by the Security Council and imposes sanctions with respect to Iran or modifies such sanctions; or
(ii)a person acting on behalf of or at the direction of, or owned or controlled by, a person described in clause (i).
(2)Form of reportA report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(3)Barter transactionsFor purposes of paragraph (1), the term transaction includes a barter transaction.
(b)Imposition of sanctionsIf the President determines under subsection (a)(1) that a foreign person has knowingly engaged in an activity described in that subsection, the President—
(1)shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996, as amended by section 204; and
(2)may impose additional sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to the person.
(c)TerminationThe President may terminate a sanction imposed with respect to a foreign person pursuant to subsection (b) if the President determines that the person—
(1)no longer engages in the activity for which the sanction was imposed; and
(2)has provided assurances to the President that the person will not engage in any activity described in subsection (a)(1) in the future.
(d)Waiver of imposition of sanctions
(1)In generalThe President may waive the imposition of sanctions under subsection (b) with respect to a foreign person if the President—
(A)
(i)determines that the person has ceased the activity for which sanctions would otherwise be imposed and has taken measures to prevent a recurrence of the activity; or
(ii)determines that it is essential to the national security interests of the United States to do so; and
(B)submits to the appropriate congressional committees a report that—
(i)identifies the foreign person with respect to which the waiver applies;
(ii)describes the activity that would otherwise subject the foreign person to the imposition of sanctions under subsection (b); and
(iii)sets forth the reasons for the determination.
(2)Form of reportA report submitted under paragraph (1)(B) shall be submitted in unclassified form but may contain a classified annex.
(e)Waiver of identifications and designationsNotwithstanding any other provision of this subtitle and subject to paragraph (2), the President shall not be required to make any identification of a foreign person under subsection (a) or any identification or designation of a foreign person under section 301(a) if the President—
(1)determines that doing so would cause damage to the national security of the United States; and
(2)notifies the appropriate congressional committees of the exercise of the authority provided under this subsection.
(f)Application of provisions of Iran Sanctions Act of 1996The following provisions of the Iran Sanctions Act of 1996, as amended by this Act, apply with respect to the imposition under subsection (b)(1) of sanctions relating to activities described in subsection (a)(1) to the same extent that such provisions apply with respect to the imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996:
(1)Subsections (c) and (e) of section 4.
(2)Subsections (c), (d), and (f) of section 5.
(3)Section 8.
(4)Section 9.
(5)Section 11.
(6)Section 12.
(7)Subsection (b) of section 13.
(8)Section 14.
303.Identification of, and imposition of measures with respect to, foreign government agencies carrying out activities or transactions with certain Iran-affiliated persons
(a)Identification
(1)In generalNot later than 120 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that identifies each agency of the government of a foreign country (other than Iran) that the President determines knowingly and materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, or knowingly and materially engaged in a significant transaction with, any person described in paragraph (2).
(2)Person describedA person described in this paragraph is—
(A)a foreign person that is an official, agent, or affiliate of Iran’s Revolutionary Guard Corps that is designated for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
(B)a foreign person that is designated and subject to financial sanctions pursuant to—
(i)the Annex of United Nations Security Council Resolution 1737 (2006);
(ii)Annex I of United Nations Security Council Resolution 1747 (2007);
(iii)Annex I, II, or III of United Nations Security Council Resolution 1803 (2008);
(iv)Annex I, II, or III of United Nations Security Council Resolution 1929 (2010); or
(v)any subsequent and related United Nations Security Council resolution, or any annex thereto, that imposes new sanctions with respect to Iran or modifies existing sanctions with respect to Iran; or
(C)a foreign person that the agency knows is acting on behalf of or at the direction of, or owned or controlled by, a person described in subparagraph (A) or (B).
(3)Form of reportEach report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(b)Imposition of measures
(1)In generalThe President may impose any of the following measures with respect to an agency identified pursuant to subsection (a) if the President determines that the assistance, exports, or other support to be prohibited by reason of the imposition of the measures have contributed and would otherwise directly or indirectly contribute to the agency’s capability to continue the activities or transactions for which the agency has been identified pursuant to subsection (a):
(A)No assistance may be provided to the agency under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) other than humanitarian assistance or the provision of food or other agricultural commodities.
(B)No sales of any defense articles, defense services, or design and construction services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) may be made to the agency.
(C)No licenses for export of any item on the United States Munitions List that include the agency as a party to the license may be granted.
(D)No exports may be permitted to the agency of any goods or technologies controlled for national security reasons under the Export Administration Regulations, except that such prohibition shall not apply to any transaction subject to the reporting requirements of title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.; relating to congressional oversight of intelligence activities).
(E)The United States shall oppose any loan or financial or technical assistance to the agency by international financial institutions in accordance with section 701 of the International Financial Institutions Act (22 U.S.C. 262d).
(F)The United States shall deny to the agency any credit or financial assistance by any department, agency, or instrumentality of the United States Government, except that this paragraph shall not apply—
(i)to any transaction subject to the reporting requirements of title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.; relating to congressional oversight of intelligence activities);
(ii)to the provision of medicines, medical equipment, and humanitarian assistance; or
(iii)to any credit, credit guarantee, or financial assistance provided by the Department of Agriculture to support the purchase of food or other agricultural commodities.
(G)Additional restrictions as may be imposed pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
(2)Rule of constructionNothing in this subsection shall be construed to impose measures with respect to programs under section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2632 note) and programs under the Atomic Energy Defense Act (50 U.S.C. 2501 et seq.).
(c)TerminationThe President may terminate any measures imposed with respect to an agency pursuant to subsection (b) if the President determines and notifies the appropriate congressional committees that—
(1)
(A)a person described in subparagraph (A) or (B) of subsection (a)(2) with respect to which the agency is carrying out activities or transactions is no longer designated pursuant to subparagraph (A) or (B) of subsection (a)(2); or
(B)any person described in subparagraph (C) of subsection (a)(2) with respect to which the agency is carrying out activities or transactions is no longer acting on behalf of or at the direction of, or owned or controlled by, any person described in subparagraph (A) or (B) of subsection (a)(2);
(2)the agency is no longer carrying out activities or transactions for which the measures were imposed and has provided assurances to the United States Government that the agency will not carry out the activities or transactions in the future; or
(3)it is essential to the national security interest of the United States to terminate such measures.
(d)WaiverIf the President does not impose one or more measures described in subsection (b) with respect to an agency identified in the report required by subsection (a), the President shall include in the subsequent report an explanation as to why the President did not impose such measures.
(e)DefinitionIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and
(2)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Armed Services, the Committee on Financial Services, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.
(f)Effective dateThis section shall take effect on the date of the enactment of this Act and apply with respect to activities and transactions described in subsection (a) that are carried out on or after the later of—
(1)the date that is 45 days after such date of enactment; or
(2)the date that is 45 days after a person is designated as described in subparagraph (A) or (B) of subsection (a)(2).
304.Rule of constructionNothing in this subtitle shall be construed to limit the authority of the President to designate foreign persons for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
BAdditional measures relating to Iran's Revolutionary Guard Corps
311.Expansion of procurement prohibition to foreign persons that engage in certain transactions with Iran's Revolutionary Guard Corps
(a)In generalSection 6(b)(1) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
(1)by striking Not later than 90 days and inserting the following:

(A)Certifications relating to activities described in section 5Not later than 90 days; and
(2)by adding at the end the following:

(B)Certifications relating to transactions with Iran's Revolutionary Guard CorpsNot later than 120 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, the Federal Acquisition Regulation shall be revised to require a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, does not knowingly engage in a significant transaction or transactions with Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)..
(b)Technical and conforming amendments
(1)Section 6(b) of the Iran Sanctions Act of 1996, as amended by subsection (a), is further amended—
(A)in subparagraph (A) of paragraph (1), as designated by subsection (a)(1), by striking issued pursuant to section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421);
(B)in paragraph (2)—
(i)in subparagraph (A)—
(I)by striking the revision and inserting the applicable revision; and
(II)by striking not more than 3 years and inserting not less than 2 years; and
(ii)in subparagraph (B), by striking issued pursuant to section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421);
(C)in paragraph (5), by striking in the national interest and inserting essential to the national security interests;
(D)by striking paragraph (6) and inserting the following:

(6)DefinitionsIn this subsection:
(A)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.
(B)Federal Acquisition RegulationThe term Federal Acquisition Regulation means the regulation issued pursuant to section 1303(a)(1) of title 41, United States Code.; and
(E)in paragraph (7)—
(i)by striking The revisions to the Federal Acquisition Regulation required under paragraph (1) and inserting the following:

(A)Certifications relating to activities described in section 5The revisions to the Federal Acquisition Regulation required under paragraph (1)(A); and
(ii)by adding at the end the following:

(B)Certifications relating to transactions with Iran's Revolutionary Guard CorpsThe revisions to the Federal Acquisition Regulation required under paragraph (1)(B) shall apply with respect to contracts for which solicitations are issued on or after the date that is 120 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012..
(2)Section 101(3) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511(3)) is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 133 of title 41, United States Code.
312.Determinations of whether the National Iranian Oil Company and the National Iranian Tanker Company are agents or affiliates of Iran’s Revolutionary Guard Corps
(a)Sense of congressIt is the sense of Congress that the National Iranian Oil Company and the National Iranian Tanker Company are not only owned and controlled by the Government of Iran but that those companies provide significant support to Iran’s Revolutionary Guard Corps and its affiliates.
(b)DeterminationsSection 104(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)) is amended by adding at the end the following:

(4)Determinations regarding NIOC and NITC
(A)DeterminationsFor purposes of paragraph (2)(E), the Secretary of the Treasury shall, not later than 45 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012—
(i)determine whether the NIOC or the NITC is an agent or affiliate of Iran’s Revolutionary Guard Corps; and
(ii)submit to the appropriate congressional committees a report on the determinations made under clause (i), together with the reasons for those determinations.
(B)Form of reportA report submitted under subparagraph (A)(ii) shall be submitted in unclassified form but may contain a classified annex.
(C)Applicability with respect to petroleum transactions
(i)Application of sanctionsExcept as provided in clause (ii), if the Secretary of the Treasury determines that the NIOC or the NITC is a person described in clause (i) or (ii) of paragraph (2)(E), the regulations prescribed under paragraph (1) shall apply with respect to a significant transaction or transactions or significant financial services knowingly facilitated or provided by a foreign financial institution for the NIOC or the NITC, as applicable, for the purchase of petroleum or petroleum products from Iran, only if a determination of the President under section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that there is a sufficient supply of petroleum and petroleum products produced in countries other than Iran to permit purchasers of petroleum and petroleum products from Iran to reduce significantly their purchases from Iran is in effect at the time of the transaction or the provision of the service.
(ii)Exception for certain countriesIf the Secretary of the Treasury determines that the NIOC or the NITC is a person described in clause (i) or (ii) of paragraph (2)(E), the regulations prescribed under paragraph (1) shall not apply to a significant transaction or transactions or significant financial services knowingly facilitated or provided by a foreign financial institution for the NIOC or the NITC, as applicable, for the purchase of petroleum or petroleum products from Iran if an exception under paragraph (4)(D) of section 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) applies to the country with primary jurisdiction over the foreign financial institution at the time of the transaction or the provision of the service.
(iii)Rule of constructionThe exceptions in clauses (i) and (ii) shall not be construed to limit the authority of the Secretary of the Treasury to impose sanctions pursuant to the regulations prescribed under paragraph (1) for an activity described in paragraph (2) to the extent the activity would meet the criteria described in that paragraph in the absence of the involvement of the NIOC or the NITC.
(D)DefinitionsIn this paragraph:
(i)NIOCThe term NIOC means the National Iranian Oil Company.
(ii)NITCThe term NITC means the National Iranian Tanker Company.. 
(c)Conforming amendments
(1)WaiverSection 104(f) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(f)) is amended by inserting or section 104A after subsection (c).
(2)Classified informationSection 104(g) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(g)) is amended by striking subsection (c)(1) and inserting paragraph (1) or (4) of subsection (c) or section 104A both places it appears.
(d)Applicability
(1)In generalIf an exception to sanctions described in clause (i) or (ii) of paragraph (4)(C) of section 104(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by subsection (b), applies to a person that engages in a transaction described in paragraph (2) at the time of the transaction, the President is authorized not to impose sanctions with respect to the transaction under—
(A)section 302(b)(1);
(B)section 104A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by section 216; or
(C)any other applicable provision of law authorizing the imposition of sanctions with respect to Iran.
(2)Transaction describedA transaction described in this paragraph is a transaction—
(A)solely for the purchase of petroleum or petroleum products from Iran; and
(B)for which sanctions may be imposed solely as a result of the involvement of the National Iranian Oil Company or the National Iranian Tanker Company in the transaction under—
(i)section 302(b)(1);
(ii)section 104A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by section 216; or
(iii)any other applicable provision of law authorizing the imposition of sanctions with respect to Iran.
IVMeasures relating to human rights abuses in Iran
AExpansion of sanctions relating to human rights abuses in Iran
401.Imposition of sanctions on certain persons responsible for or complicit in human rights abuses committed against citizens of Iran or their family members after the June 12, 2009, elections in Iran
(a)Sense of CongressIt is the sense of Congress that the Supreme Leader of Iran, the President of Iran, senior members of the Intelligence Ministry of Iran, senior members of Iran’s Revolutionary Guard Corps, Ansar-e-Hezbollah and Basij-e-Mostaz’afin, and the Ministers of Defense, Interior, Justice, and Telecommunications are ultimately responsible for ordering, controlling, or otherwise directing a pattern and practice of serious human rights abuses against the Iranian people, and thus the President should include such persons on the list of persons who are responsible for or complicit in committing serious human rights abuses and subject to sanctions pursuant to section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514).
(b)Report
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a detailed report with respect to whether each person described in subsection (a) is responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009, regardless of whether such abuses occurred in Iran. For any such person who is not included in such report, the Secretary of State should describe in the report the reasons why the person was not included, including information on whether sufficient credible evidence of responsibility for such abuses was found.
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(3)DefinitionIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
402.Imposition of sanctions with respect to the transfer of goods or technologies to Iran that are likely to be used to commit human rights abuses
(a)In generalThe Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended by inserting after section 105 the following:

105A.Imposition of sanctions with respect to the transfer of goods or technologies to Iran that are likely to be used to commit human rights abuses
(a)In generalThe President shall impose sanctions in accordance with subsection (c) with respect to each person on the list required by subsection (b).
(b)List
(1)In generalNot later than 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, the President shall submit to the appropriate congressional committees a list of persons that the President determines have knowingly engaged in an activity described in paragraph (2) on or after such date of enactment.
(2)Activity described
(A)In generalA person engages in an activity described in this paragraph if the person—
(i)transfers, or facilitates the transfer of, goods or technologies described in subparagraph (C) to Iran, any entity organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran, or any national of Iran, for use in or with respect to Iran; or
(ii)provides services (including services relating to hardware, software, and specialized information, and professional consulting, engineering, and support services) with respect to goods or technologies described in subparagraph (C) after such goods or technologies are transferred to Iran.
(B)Applicability to contracts and other agreementsA person engages in an activity described in subparagraph (A) without regard to whether the activity is carried out pursuant to a contract or other agreement entered into before, on, or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012.
(C)Goods or technologies describedGoods or technologies described in this subparagraph are goods or technologies that the President determines are likely to be used by the Government of Iran or any of its agencies or instrumentalities (or by any other person on behalf of the Government of Iran or any of such agencies or instrumentalities) to commit serious human rights abuses against the people of Iran, including—
(i)firearms or ammunition (as those terms are defined in section 921 of title 18, United States Code), rubber bullets, police batons, pepper or chemical sprays, stun grenades, electroshock weapons, tear gas, water cannons, or surveillance technology; or
(ii)sensitive technology (as defined in section 106(c)).
(3)Special rule to allow for termination of sanctionable activityThe President shall not be required to include a person on the list required by paragraph (1) if the President certifies in writing to the appropriate congressional committees that—
(A)the person is no longer engaging in, or has taken significant verifiable steps toward stopping, the activity described in paragraph (2) for which the President would otherwise have included the person on the list; and
(B)the President has received reliable assurances that the person will not knowingly engage in any activity described in paragraph (2) in the future.
(4)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
(A)each time the President is required to submit an updated list to those committees under section 105(b)(2)(A); and
(B)as new information becomes available.
(5)Form of report; public availability
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
(c)Application of sanctions
(1)In generalSubject to paragraph (2), the President shall impose sanctions described in section 105(c) with respect to a person on the list required by subsection (b).
(2)Transfers to Iran's Revolutionary Guard CorpsIn the case of a person on the list required by subsection (b) for transferring, or facilitating the transfer of, goods or technologies described in subsection (b)(2)(C) to Iran's Revolutionary Guard Corps, or providing services with respect to such goods or technologies after such goods or technologies are transferred to Iran's Revolutionary Guard Corps, the President shall—
(A)impose sanctions described in section 105(c) with respect to the person; and
(B)impose such other sanctions from among the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) as the President determines appropriate..
(b)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 105 the following:


Sec. 105A. Imposition of sanctions with respect to the transfer of goods or technologies to Iran that are likely to be used to commit human rights abuses..
403.Imposition of sanctions with respect to persons who engage in censorship or other related activities against citizens of Iran
(a)Sense of CongressIt is the sense of Congress that—
(1)satellite service providers and other entities that have direct contractual arrangements to provide satellite services to the Government of Iran or entities owned or controlled by that Government should cease providing broadcast services to that Government and those entities unless that Government ceases activities intended to jam or restrict satellite signals; and
(2)the United States should address the illegal jamming of satellite signals by the Government of Iran through the voice and vote of the United States in the United Nations International Telecommunications Union.
(b)Imposition of sanctionsThe Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), as amended by section 402, is further amended by inserting after section 105A the following:

105B.Imposition of sanctions with respect to persons who engage in censorship or other related activities against citizens of Iran
(a)In generalThe President shall impose sanctions described in section 105(c) with respect to each person on the list required by subsection (b).
(b)List of persons who engage in censorship
(1)In generalNot later than 90 days after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012, the President shall submit to the appropriate congressional committees a list of persons that the President determines have, on or after June 12, 2009, engaged in censorship or other activities with respect to Iran that—
(A)prohibit, limit, or penalize the exercise of freedom of expression or assembly by citizens of Iran; or
(B)limit access to print or broadcast media, including the facilitation or support of intentional frequency manipulation by the Government of Iran or an entity owned or controlled by that Government that would jam or restrict an international signal.
(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
(A)each time the President is required to submit an updated list to those committees under section 105(b)(2)(A); and
(B)as new information becomes available.
(3)Form of report; public availability
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.. 
(c)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as amended by section 402, is further amended by inserting after the item relating to section 105A the following:


Sec. 105B. Imposition of sanctions with respect to persons who engage in censorship or other related activities against citizens of Iran..
(d)Conforming amendmentsSection 401(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(b)(1)) is amended—
(1)by inserting , 105A(a), or 105B(a) after 105(a); and
(2)by inserting , 105A(b), or 105B(b) after 105(b).
BAdditional measures to promote human rights
411.Codification of sanctions with respect to grave human rights abuses by the governments of Iran and Syria using information technologyUnited States sanctions with respect to Iran and Syria provided for in Executive Order No. 13606 (77 Fed. Reg. 24571), as in effect on the day before the date of the enactment of this Act, shall remain in effect—
(1)with respect to Iran, until the date that is 30 days after the date on which the President submits to Congress the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)); and
(2)with respect to Syria, until the date on which the provisions of and sanctions imposed pursuant to title VII terminate pursuant to section 706.
412.Clarification of sensitive technologies for purposes of procurement ban under Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010The Secretary of State shall—
(1)not later than 90 days after the date of the enactment of this Act, issue guidelines to further describe the technologies that may be considered sensitive technology for purposes of section 106 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8515), with special attention to new forms of sophisticated jamming, monitoring, and surveillance technology relating to mobile telecommunications and the Internet, and publish those guidelines in the Federal Register;
(2)determine the types of technologies that enable any indigenous capabilities that Iran has to disrupt and monitor information and communications in that country, and consider adding descriptions of those items to the guidelines; and
(3)periodically review, but in no case less than once each year, the guidelines and, if necessary, amend the guidelines on the basis of technological developments and new information regarding transfers of technologies to Iran and the development of Iran's indigenous capabilities to disrupt and monitor information and communications in Iran.
413.Expedited consideration of requests for authorization of certain human rights-, humanitarian-, and democracy-related activities with respect to Iran
(a)RequirementThe Office of Foreign Assets Control, in consultation with the Department of State, shall establish an expedited process for the consideration of complete requests for authorization to engage in human rights-, humanitarian-, or democracy-related activities relating to Iran that are submitted by—
(1)entities receiving funds from the Department of State to engage in the proposed activity;
(2)the Broadcasting Board of Governors; and
(3)other appropriate agencies of the United States Government.
(b)ProceduresRequests for authorization under subsection (a) shall be submitted to the Office of Foreign Assets Control in conformance with the Office’s regulations, including section 501.801 of title 31, Code of Federal Regulations (commonly known as the Reporting, Procedures and Penalties Regulations). Applicants shall fully disclose the parties to the transactions as well as describe the activities to be undertaken. License applications involving the exportation or reexportation of goods, technology, or software to Iran shall include a copy of an official Commodity Classification issued by the Department of Commerce, Bureau of Industry and Security, as part of the license application.
(c)Foreign Policy reviewThe Department of State shall complete a foreign policy review of a request for authorization under subsection (a) not later than 30 days after the request is referred to the Department by the Office of Foreign Assets Control.
(d)License determinationsLicense determinations for complete requests for authorization under subsection (a) shall be made not later than 90 days after receipt by the Office of Foreign Assets Control, with the following exceptions:
(1)Any requests involving the exportation or reexportation to Iran of goods, technology, or software listed on the Commerce Control List maintained pursuant to part 774 of title 15, Code of Federal Regulations, shall be processed in a manner consistent with the Iran-Iraq Arms Non-Proliferation Act of 1992 (title XVI of Public Law 102–484) and other applicable provisions of law.
(2)Any other requests presenting unusual or extraordinary circumstances.
(e)RegulationsThe Secretary of the Treasury may prescribe such regulations as are appropriate to carry out this section.
414.Comprehensive strategy to promote Internet freedom and access to information in IranNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the heads of other Federal agencies, as appropriate, shall submit to the appropriate congressional committees a comprehensive strategy to—
(1)assist the people of Iran to produce, access, and share information freely and safely via the Internet, including in Farsi and regional languages;
(2)support the development of counter-censorship technologies that enable the citizens of Iran to undertake Internet activities without interference from the Government of Iran;
(3)increase the capabilities and availability of secure mobile and other communications through connective technology among human rights and democracy activists in Iran;
(4)provide resources for digital safety training for media and academic and civil society organizations in Iran;
(5)provide accurate and substantive Internet content in local languages in Iran;
(6)increase emergency resources for the most vulnerable human rights advocates seeking to organize, share information, and support human rights in Iran;
(7)expand surrogate radio, television, live stream, and social network communications inside Iran, including—
(A)by expanding Voice of America's Persian News Network and Radio Free Europe/Radio Liberty's Radio Farda to provide hourly live news update programming and breaking news coverage capability 24 hours a day and 7 days a week; and
(B)by assisting telecommunications and software companies that are United States persons to comply with the export licensing requirements of the United States for the purpose of expanding such communications inside Iran;
(8)expand activities to safely assist and train human rights, civil society, and democracy activists in Iran to operate effectively and securely;
(9)identify and utilize all available resources to overcome attempts by the Government of Iran to jam or otherwise deny international satellite broadcasting signals;
(10)expand worldwide United States embassy and consulate programming for and outreach to Iranian dissident communities;
(11)expand access to proxy servers for democracy activists in Iran; and
(12)discourage telecommunications and software companies from facilitating Internet censorship by the Government of Iran.
415.Statement of policy on political prisonersIt shall be the policy of the United States—
(1)to support efforts to research and identify prisoners of conscience and cases of human rights abuses in Iran;
(2)to offer refugee status or political asylum in the United States to political dissidents in Iran if requested and consistent with the laws and national security interests of the United States;
(3)to offer to assist, through the United Nations High Commissioner for Refugees, with the relocation of such political prisoners to other countries if requested, as appropriate and with appropriate consideration for the national security interests of the United States; and
(4)to publicly call for the release of Iranian dissidents by name and raise awareness with respect to individual cases of Iranian dissidents and prisoners of conscience, as appropriate and if requested by the dissidents or prisoners themselves or their families.
VMiscellaneous
501.Exclusion of citizens of Iran seeking education relating to the nuclear and energy sectors of Iran
(a)In generalThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who is a citizen of Iran that the Secretary of State determines seeks to enter the United States to participate in coursework at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) to prepare the alien for a career in the energy sector of Iran or in nuclear science or nuclear engineering or a related field in Iran.
(b)ApplicabilitySubsection (a) applies with respect to visa applications filed on or after the date of the enactment of this Act.
502.Interests in certain financial assets of Iran
(a)Interests in blocked assets
(1)In generalSubject to paragraph (2), notwithstanding any other provision of law, including any provision of law relating to sovereign immunity, and preempting any inconsistent provision of State law, a financial asset that is—
(A)held in the United States for a foreign securities intermediary doing business in the United States;
(B)a blocked asset (whether or not subsequently unblocked) that is property described in subsection (b); and
(C)equal in value to a financial asset of Iran, including an asset of the central bank or monetary authority of the Government of Iran or any agency or instrumentality of that Government, that such foreign securities intermediary or a related intermediary holds abroad,shall be subject to execution or attachment in aid of execution in order to satisfy any judgment to the extent of any compensatory damages awarded against Iran for damages for personal injury or death caused by an act of torture, extrajudicial killing, aircraft sabotage, or hostage-taking, or the provision of material support or resources for such an act.
(2)Court determination requiredIn order to ensure that Iran is held accountable for paying the judgments described in paragraph (1) and in furtherance of the broader goals of this Act to sanction Iran, prior to an award turning over any asset pursuant to execution or attachment in aid of execution with respect to any judgments against Iran described in paragraph (1), the court shall determine whether Iran holds equitable title to, or the beneficial interest in, the assets described in subsection (b) and that no other person possesses a constitutionally protected interest in the assets described in subsection (b) under the Fifth Amendment to the Constitution of the United States. To the extent the court determines that a person other than Iran holds—
(A)equitable title to, or a beneficial interest in, the assets described in subsection (b) (excluding a custodial interest of a foreign securities intermediary or a related intermediary that holds the assets abroad for the benefit of Iran); or
(B)a constitutionally protected interest in the assets described in subsection (b),such assets shall be available only for execution or attachment in aid of execution to the extent of Iran’s equitable title or beneficial interest therein and to the extent such execution or attachment does not infringe upon such constitutionally protected interest.
(b)Financial assets describedThe financial assets described in this section are the financial assets that are identified in and the subject of proceedings in the United States District Court for the Southern District of New York in Peterson et al. v. Islamic Republic of Iran et al., Case No. 10 Civ. 4518 (BSJ) (GWG), that were restrained by restraining notices and levies secured by the plaintiffs in those proceedings, as modified by court order dated June 27, 2008, and extended by court orders dated June 23, 2009, May 10, 2010, and June 11, 2010, so long as such assets remain restrained by court order.
(c)Rules of constructionNothing in this section shall be construed—
(1)to affect the availability, or lack thereof, of a right to satisfy a judgment in any other action against a terrorist party in any proceedings other than proceedings referred to in subsection (b); or
(2)to apply to assets other than the assets described in subsection (b), or to preempt State law, including the Uniform Commercial Code, except as expressly provided in subsection (a)(1).
(d)DefinitionsIn this section:
(1)Blocked assetThe term blocked asset—
(A)means any asset seized or frozen by the United States under section 5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)) or under section 202 or 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701 and 1702); and
(B)does not include property that—
(i)is subject to a license issued by the United States Government for final payment, transfer, or disposition by or to a person subject to the jurisdiction of the United States in connection with a transaction for which the issuance of the license has been specifically required by a provision of law other than the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.); or
(ii)is property subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations, or that enjoys equivalent privileges and immunities under the laws of the United States, and is being used exclusively for diplomatic or consular purposes.
(2)Financial asset; securities intermediaryThe terms financial asset and securities intermediary have the meanings given those terms in the Uniform Commercial Code, but the former includes cash.
(3)IranThe term Iran means the Government of Iran, including the central bank or monetary authority of that Government and any agency or instrumentality of that Government.
(4)Person
(A)In generalThe term person means an individual or entity.
(B)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
(5)Terrorist partyThe term terrorist party has the meaning given that term in section 201(d) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note).
(6)United StatesThe term United States includes all territory and waters, continental, or insular, subject to the jurisdiction of the United States.
(e)Technical changes to the Foreign Sovereign Immunities Act
(1)Title 28, United States CodeSection 1610 of title 28, United States Code, is amended—
(A)in subsection (a)(7), by inserting after section 1605A the following: or section 1605(a)(7) (as such section was in effect on January 27, 2008); and
(B)in subsection (b)—
(i)in paragraph (2)—
(I)by striking (5), 1605(b), or 1605A and inserting (5) or 1605(b); and
(II)by striking the period at the end and inserting , or; and
(ii)by adding after paragraph (2) the following:

(3)the judgment relates to a claim for which the agency or instrumentality is not immune by virtue of section 1605A of this chapter or section 1605(a)(7) of this chapter (as such section was in effect on January 27, 2008), regardless of whether the property is or was involved in the act upon which the claim is based..
(2)Terrorism Risk Insurance Act of 2002Section 201(a) of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note) is amended by striking section 1605(a)(7) and inserting section 1605A or 1605(a)(7) (as such section was in effect on January 27, 2008).
503.Technical corrections to section 1245 of the National Defense Authorization Act for Fiscal Year 2012
(a)Exception for sales of agricultural commodities
(1)In generalSection 1245(d)(2) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(2)) is amended—
(A)in the paragraph heading, by inserting agricultural commodities, after sales of; and
(B)in the text, by inserting agricultural commodities, after sale of.
(2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1298).
(b)Report of Energy Information Administration
(1)In generalSection 1245(d)(4)(A) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(A)) is amended—
(A)by striking 60 days after the date of the enactment of this Act, and every 60 days thereafter and inserting October 25, 2012, and the last Thursday of every other month thereafter; and
(B)by striking 60-day period and inserting 2-month period.
(2)Effective dateThe amendments made by paragraph (1) shall take effect on September 1, 2012.
504.Expansion of sanctions under section 1245 of the National Defense Authorization Act for Fiscal Year 2012
(a)In generalSection 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), as amended by section 503, is further amended—
(1)in subsection (d)—
(A)in paragraph (3), by striking a foreign financial institution owned or controlled by the government of a foreign country, including; and
(B)in paragraph (4)(D)—
(i)by striking Sanctions imposed and inserting the following:

(i)In generalSanctions imposed;
(ii)in clause (i), as designated by clause (i) of this subparagraph—
(I)by striking a foreign financial institution and inserting a financial transaction described in clause (ii) conducted or facilitated by a foreign financial institution;
(II)by striking institution has significantly and inserting “institution—

(I)has significantly reduced; 
(III)by striking the period at the end and inserting ; or; and
(IV)by adding at the end the following:

(II)in the case of a country that has previously received an exception under this subparagraph, has, after receiving the exception, reduced its crude oil purchases from Iran to zero.; and
(iii)by adding at the end the following:

(ii)Financial transactions describedA financial transaction conducted or facilitated by a foreign financial institution is described in this clause if—
(I)the financial transaction is only for trade in goods or services between the country with primary jurisdiction over the foreign financial institution and Iran; and
(II)any funds owed to Iran as a result of such trade are credited to an account located in the country with primary jurisdiction over the foreign financial institution.;
(2)in subsection (h)—
(A)by redesignating paragraph (3) as paragraph (4); and
(B)by inserting after paragraph (2) the following:

(3)Significant reductionsThe terms reduce significantly, significant reduction, and significantly reduced, with respect to purchases from Iran of petroleum and petroleum products, include a reduction in such purchases in terms of price or volume toward a complete cessation of such purchases.; and
(3)by adding at the end the following:

(i)TerminationThe provisions of this section shall terminate on the date that is 30 days after the date on which the President submits to Congress the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a))..
(b)Effective dateThe amendments made by paragraphs (1) and (2) of subsection (a) shall apply with respect to financial transactions conducted or facilitated on or after the date that is 180 days after the date of the enactment of this Act.
505.Reports on natural gas exports from Iran
(a)Report by Energy Information AdministrationNot later than 60 days after the date of the enactment of this Act, the Administrator of the Energy Information Administration shall submit to the President and the appropriate congressional committees a report on the natural gas sector of Iran that includes—
(1)an assessment of exports of natural gas from Iran;
(2)an identification of the countries that purchase the most natural gas from Iran;
(3)an assessment of alternative supplies of natural gas available to those countries;
(4)an assessment of the impact a reduction in exports of natural gas from Iran would have on global natural gas supplies and the price of natural gas, especially in countries identified under paragraph (2); and
(5)such other information as the Administrator considers appropriate.
(b)Report by President
(1)In generalNot later than 60 days after receiving the report required by subsection (a), the President shall, relying on information in that report, submit to the appropriate congressional committees a report that includes—
(A)an assessment of—
(i)the extent to which revenues from exports of natural gas from Iran are still enriching the Government of Iran;
(ii)whether a sanctions regime similar to the sanctions regime imposed with respect to purchases of petroleum and petroleum products from Iran pursuant to section 1245 of the National Defense Authorization Act for Fiscal Year 2012, as amended by sections 503 and 504, or other measures could be applied effectively to exports of natural gas from Iran;
(iii)the geostrategic implications of a reduction in exports of natural gas from Iran, including the impact of such a reduction on the countries identified under subsection (a)(2);
(iv)alternative supplies of natural gas available to those countries; and
(v)the impact a reduction in exports of natural gas from Iran would have on global natural gas supplies and the price of natural gas and the impact, if any, on swap arrangements for natural gas in place between Iran and neighboring countries; and
(B)specific recommendations with respect to measures designed to limit the revenue received by the Government of Iran from exports of natural gas; and
(C)any other information the President considers appropriate.
(2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
506.Report on membership of Iran in international organizationsNot later than 180 days after the date of the enactment of this Act, and not later than September 1 of each year thereafter, the Secretary of State shall submit to the appropriate congressional committees a report listing the international organizations of which Iran is a member and detailing the amount that the United States contributes to each such organization on an annual basis.
507.Sense of Congress on exportation of goods, services, and technologies for aircraft produced in the United StatesIt is the sense of Congress that licenses to export or reexport goods, services, or technologies for aircraft produced in the United States should be provided only in situations in which such licenses are truly essential and in a manner consistent with the laws and foreign policy goals of the United States.
VIGeneral provisions
601.Implementation; penalties
(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out—
(1)sections 211, 212, 213, 217, 218, 220, 312, and 411, subtitle A of title III, and title VII;
(2)section 104A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by section 312; and
(3)sections 105A and 105B of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by subtitle A of title IV.
(b)Penalties
(1)In generalThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of a provision specified in paragraph (2) of this subsection, or an order or regulation prescribed under such a provision, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
(2)Provisions specifiedThe provisions specified in this paragraph are the following:
(A)Sections 211, 212, 213, and 220, subtitle A of title III, and title VII.
(B)Sections 105A and 105B of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by subtitle A of title IV.
602.Applicability to certain intelligence activitiesNothing in this Act or the amendments made by this Act shall apply to the authorized intelligence activities of the United States.
603.Applicability to certain natural gas projects
(a)Exception for certain natural gas projectsNothing in this Act or the amendments made by this Act shall apply to any activity relating to a project—
(1)for the development of natural gas and the construction and operation of a pipeline to transport natural gas from Azerbaijan to Turkey and Europe;
(2)that provides to Turkey and countries in Europe energy security and energy independence from the Government of the Russian Federation and other governments with jurisdiction over persons subject to sanctions imposed under this Act or amendments made by this Act; and
(3)that was initiated before the date of the enactment of this Act pursuant to a production-sharing agreement, or an ancillary agreement necessary to further a production-sharing agreement, entered into with, or a license granted by, the government of a country other than Iran before such date of enactment.
(b)Termination of exception
(1)In generalThe exception under subsection (a) shall not apply with respect to a project described in that subsection on or after the date on which the President certifies to the appropriate congressional committees that—
(A)the percentage of the equity interest in the project held by or on behalf of an entity described in paragraph (2) has increased relative to the percentage of the equity interest in the project held by or on behalf of such an entity on January 1, 2002; or
(B)an entity described in paragraph (2) has assumed an operational role in the project.
(2)Entity describedAn entity described in this paragraph is—
(A)an entity—
(i)owned or controlled by the Government of Iran or identified under section 560.304 of title 31, Code of Federal Regulations (relating to the definition of the Government of Iran); or
(ii)organized under the laws of Iran or with the participation or approval of the Government of Iran;
(B)an entity owned or controlled by an entity described in subparagraph (A); or
(C)a successor entity to an entity described in subparagraph (A).
604.Rule of construction with respect to use of force against Iran and SyriaNothing in this Act or the amendments made by this Act shall be construed as a declaration of war or an authorization of the use of force against Iran or Syria.
605.Termination
(a)In generalThe provisions of sections 211, 212, 213, 218, 220, 221, and 501, title I, and subtitle A of title III shall terminate on the date that is 30 days after the date on which the President makes the certification described in section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
(b)Amendment to termination date of Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010Section 401(a)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)(2)) is amended by inserting , and verifiably dismantled its, after development of.
VIISanctions with respect to human rights abuses in Syria
701.Short titleThis title may be cited as the Syria Human Rights Accountability Act of 2012.
702.Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed against citizens of Syria or their family members
(a)In generalThe President shall impose sanctions described in subsection (c) with respect to each person on the list required by subsection (b).
(b)List of persons who are responsible for or complicit in certain human rights abuses
(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of persons who are officials of the Government of Syria or persons acting on behalf of that Government that the President determines, based on credible evidence, are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Syria or their family members, regardless of whether such abuses occurred in Syria.
(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
(A)not later than 300 days after the date of the enactment of this Act and every 180 days thereafter; and
(B)as new information becomes available.
(3)Form of report; public availability
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
(4)Consideration of data from other countries and nongovernmental organizationsIn preparing the list required by paragraph (1), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations in Syria, that monitor the human rights abuses of the Government of Syria.
(c)Sanctions describedThe sanctions described in this subsection are sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), including blocking of property and restrictions or prohibitions on financial transactions and the exportation of property, subject to such regulations as the President may prescribe.
703.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are likely to be used to commit human rights abuses
(a)In generalThe President shall impose sanctions described in section 702(c) with respect to—
(1)each person on the list required by subsection (b); and
(2)any person that—
(A)is a successor entity to a person on the list;
(B)owns or controls a person on the list, if the person that owns or controls the person on the list had actual knowledge or should have known that the person on the list engaged in the activity described in subsection (b)(2) for which the person was included in the list; or
(C)is owned or controlled by, or under common ownership or control with, the person on the list, if the person owned or controlled by, or under common ownership or control with (as the case may be), the person on the list knowingly engaged in the activity described in subsection (b)(2) for which the person was included in the list.
(b)List
(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of persons that the President determines have knowingly engaged in an activity described in paragraph (2) on or after such date of enactment.
(2)Activity described
(A)In generalA person engages in an activity described in this paragraph if the person—
(i)transfers, or facilitates the transfer of, goods or technologies described in subparagraph (C) to Syria; or
(ii)provides services with respect to goods or technologies described in subparagraph (C) after such goods or technologies are transferred to Syria.
(B)Applicability to contracts and other agreementsA person engages in an activity described in subparagraph (A) without regard to whether the activity is carried out pursuant to a contract or other agreement entered into before, on, or after the date of the enactment of this Act.
(C)Goods or technologies describedGoods or technologies described in this subparagraph are goods or technologies that the President determines are likely to be used by the Government of Syria or any of its agencies or instrumentalities to commit human rights abuses against the people of Syria, including—
(i)firearms or ammunition (as those terms are defined in section 921 of title 18, United States Code), rubber bullets, police batons, pepper or chemical sprays, stun grenades, electroshock weapons, tear gas, water cannons, or surveillance technology; or
(ii)sensitive technology.
(D)Sensitive technology defined
(i)In generalFor purposes of subparagraph (C), the term sensitive technology means hardware, software, telecommunications equipment, or any other technology, that the President determines is to be used specifically—
(I)to restrict the free flow of unbiased information in Syria; or
(II)to disrupt, monitor, or otherwise restrict speech of the people of Syria.
(ii)ExceptionThe term sensitive technology does not include information or informational materials the exportation of which the President does not have the authority to regulate or prohibit pursuant to section 203(b)(3) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)).
(3)Special rule to allow for termination of sanctionable activityThe President shall not be required to include a person on the list required by paragraph (1) if the President certifies in writing to the appropriate congressional committees that—
(A)the person is no longer engaging in, or has taken significant verifiable steps toward stopping, the activity described in paragraph (2) for which the President would otherwise have included the person on the list; and
(B)the President has received reliable assurances that the person will not knowingly engage in any activity described in paragraph (2) in the future.
(4)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
(A)not later than 300 days after the date of the enactment of this Act and every 180 days thereafter; and
(B)as new information becomes available.
(5)Form of report; public availability
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
704.Imposition of sanctions with respect to persons who engage in censorship or other forms of repression in Syria
(a)In generalThe President shall impose sanctions described in section 702(c) with respect to each person on the list required by subsection (b).
(b)List of persons who engage in censorship
(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of persons that the President determines have engaged in censorship, or activities relating to censorship, in a manner that prohibits, limits, or penalizes the legitimate exercise of freedom of expression by citizens of Syria.
(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
(A)not later than 300 days after the date of the enactment of this Act and every 180 days thereafter; and
(B)as new information becomes available.
(3)Form of report; public availability
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
705.WaiverThe President may waive the requirement to include a person on a list required by section 702, 703, or 704 or to impose sanctions pursuant to any such section if the President—
(1)determines that such a waiver is in the national security interests of the United States; and
(2)submits to the appropriate congressional committees a report on the reasons for that determination.
706.Termination
(a)In generalThe provisions of this title and any sanctions imposed pursuant to this title shall terminate on the date on which the President submits to the appropriate congressional committees—
(1)the certification described in subsection (b); and
(2)a certification that—
(A)the Government of Syria is democratically elected and representative of the people of Syria; or
(B)a legitimate transitional government of Syria is in place.
(b)Certification describedA certification described in this subsection is a certification by the President that the Government of Syria—
(1)has unconditionally released all political prisoners;
(2)has ceased its practices of violence, unlawful detention, torture, and abuse of citizens of Syria engaged in peaceful political activity;
(3)has ceased its practice of procuring sensitive technology designed to restrict the free flow of unbiased information in Syria, or to disrupt, monitor, or otherwise restrict the right of citizens of Syria to freedom of expression;
(4)has ceased providing support for foreign terrorist organizations and no longer allows such organizations, including Hamas, Hezbollah, and Palestinian Islamic Jihad, to maintain facilities in territory under the control of the Government of Syria; and
(5)has ceased the development and deployment of medium- and long-range surface-to-surface ballistic missiles;
(6)is not pursuing or engaged in the research, development, acquisition, production, transfer, or deployment of biological, chemical, or nuclear weapons, and has provided credible assurances that it will not engage in such activities in the future; and
(7)has agreed to allow the United Nations and other international observers to verify that the Government of Syria is not engaging in such activities and to assess the credibility of the assurances provided by that Government.
(c)Suspension of sanctions after election of democratic governmentIf the President submits to the appropriate congressional committees the certification described in subsection (a)(2), the President may suspend the provisions of this title and any sanctions imposed under this title for not more than 180 days to allow time for a certification described in subsection (b) to be submitted. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
